Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 09/30/2021.
Claims 1, 4-8, 11 and 14-18 are amended by the Applicants.
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 09/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 9,368,026; 
10,475,345 and 10,796,581 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of system and method of a plurality of self-driving systems for controlling a vehicle. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…fallback task being… perform when conditions associated with at least one of maneuvering, refueling, recharging or maintenance of the vehicle are met … send, to the vehicle, a first set of instructions to execute a primary task of the vehicle that operates autonomously based on a task request for navigating and maneuvering the vehicle between locations; receive, from the vehicle, at least one status update report generated based on a plurality of status updates associated with the vehicle; determine, from the at least one status update report, that conditions for a given fallback task in the memory has been met; and send, to the vehicle, a second set of instructions to execute the given fallback task and a level of urgency associated with the second set of instructions for navigating and maneuvering the vehicle between locations” as recited in claim 1 and  “…fallback task being a task for a vehicle to perform when conditions associated with at least one of maneuvering, refueling, recharging or maintenance of the vehicle are met; accessing, by the one or more processors, the information stored by the memory; sending, by the one or more processors to the vehicle, a first set of instructions to execute a primary task of the vehicle that operates autonomously based on a task request for navigating and maneuvering the vehicle between locations; receiving, by the one or more processors from the vehicle, at least one status update report generated based on a plurality of status updates associated with the vehicle; determining from the at least one status update report, by the one or more processors, that conditions for a given fallback task in the memory has been met; and sending, by the one or more processors to the vehicle, a second set of instructions to execute the given fallback task and a level of urgency associated with the second set of instructions for navigating and maneuvering the vehicle between locations” as recited in claim 11. The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Gerber, Michael A., et al. discloses Automated driving raises new human factors challenges. There is a paradox that allows drivers to perform non-driving related tasks (NDRTs), while benefiting from a driver who regularly attends to the driving task. Systems that aim to better manage a driver’s attention, encouraging task switching and interleaving, may help address this paradox. However, a better understanding of how drivers self-interrupt while engaging in NDRTs is required to inform such systems. This paper presents a counterbalanced within-subject simulator study with N=42 participants experiencing automated driving in a familiar driving environment. Participants chose a TV show to watch on a HUD and mobile display during two 15min drives on the same route. Eye and head tracking data revealed more self-interruptions in the HUD condition, suggesting a higher likelihood of a higher situation awareness. Our results may benefit the design of future attention management systems by informing the visual and temporal integration of the driving and non-driving related task.

Takács, Árpád, et al. discloses Autonomous vehicle technology presents a huge challenge to standardization and legal bodies. This is a new, rapidly emerging domain, which has created a complete industry within a mere decade. The objective assessment and quantification of self-driving algorithms and system for safety is now in the focus of numerous Standard Development Organizations, but as of today, only limited aspects of the safety domain are covered. This paper 

Divakarla, Kavya Prabha et al. discloses Autonomous vehicle industry is making rapid progress in the development of commercial vehicles with higher levels of autonomy. Although the general advanced driver assistance system (ADAS) architecture is widely discussed, limited details are available about the functionality of the modules and their interactions, backed up by scientific justification. This, in turn, limits the utilization of such architecture for pragmatic implementation. A cognitive ADAS architecture for level 4 autonomous-capable electrified vehicles (EVs) is proposed. Variations for levels 3 and 3.5, which are simply seen to be a combination of 3 and 4, with the primary fallback through a human driver and the secondary through an automated driving system, are also presented. A simulation framework is built for highway driving based on the proposed level 4 architecture for an enhanced Tesla Model S. It was concluded that the autonomous control provided a 23% energy economy increase, on average, compared to a human driver control. Through a detailed sensitivity analysis, the optimal mission/motion planning and energy management in addition to the positive impact on the EV battery, motor, and acceleration/deceleration profiles are considered to contribute to this significant increase in the energy economy of an autonomous-controlled EV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
 TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193